Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s application of 03/28/2019 and claims 1-20 are in condition for allowance.
3.	Art of record, Torrent, Kim or Labov, does not teach and/or fairly suggest a process for:
“using a Bayesian inference subsystem in a neural network to determine if a geolocation positioning signal is fake, and also determine a likelihood and a severity of a geolocation positioning technology based attack, if it is determined that the incoming geolocation positioning signal is fake. The system provides as a digital transmission, an indication of whether the incoming geolocation positioning signal is the legitimate geolocation positioning signal or a fake geolocation positioning signal and, wherein a neural network is also used to determine whether the incoming geolocation positioning signal is a legitimate geolocation positioning signal or a fake geolocation positioning signal, wherein a signal characteristics calculation subsystem is used for the incoming geolocation positioning signal; which is used as an input vector into the neural network, wherein a geolocation positioning receiver comprises a global positioning system (GPS) receiver which is used to receive and access the incoming geolocation positioning signal” and in as such a manner as recited in independent claim 1, and similarly as in independent claims 15 and 18. 
Thus all pending claims 1-20 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193